DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed October 12, 2022.  Claims 1, 4-11, 14, 16-19 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blug et al. (U.S. Patent Application Publication 2007/0058230) in view of Droz et al. (U.S. Patent Application Publication 2016/0291134).
Regarding claims 1, 4-6, 14, 18, Blug et al. disclose (Fig. 1) a laser detection and ranging (LADAR) device, comprising: a laser (14), the laser adapting to generate a laser emission path (18); an optical path scanning unit (24), the optical path scanning unit adapting to: deflect the laser emission path, and scan a target object (44) in a preset distance range using the laser emission path; a reflected light receiving unit (68), the reflected light receiving unit being coaxial to the laser emission path and adapting to: receive a reflected light from the target object via the optical path scanning unit, and output an electric signal corresponding to the reflected light; a signal processing unit ([0040]), the signal processing unit adapting to, according to the electric signal, generate distance information ([0040]) between the LADAR device and the target object, and process a plurality of acquired distance information, to yield position information of the target object in the preset distance range; and a housing (11, 12), the housing adapting to accommodate the laser, the optical path scanning unit, the reflected light receiving unit, wherein the reflected light receiving unit comprises a condenser (58) adapting to converge reflected lights from the target object and a photodetector (68) adapting to receive converged reflected lights by the condenser and output the electric signal, the condenser comprises a through hole (see Fig. 1; not labeled) disposed along an axis of the condenser and adapting to accommodate the laser.  Blug et al. further disclose a filter (66) in the optical path.  Blug et al. do not specifically disclose the signal processing unit within the housing and the housing comprising a filter as claimed.  Droz et al. teach (Fig. 1B) a similar device having a housing comprising a filter (126).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a configuration in the apparatus of Tanaka et al. in view of Droz et al. to obtain an integrated filter as taught, known and predictable.  Further, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide the signal processing unit within the housing of Blug et al. in view of Droz et al. to obtain a more compact device as known and predictable.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blug et al. in view of Droz et al., further in view of Tanaka et al. (U.S. Patent Application Publication 2012/0249996).
Regarding claim 7, Blug et al. in view of Droz et al. disclose the claimed invention as set forth above.  Blug et al. and Droz et al. do not disclose an encoder to obtain a rotation angle of the deflecting mirror.  Tanaka et al. teach (Figs. 1, 2) an encoder (52) as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such an encoder in the apparatus of Blug et al. in view of Droz et al. to obtain a position of the deflecting mirror for more precise control as taught, known and predictable. 
Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blug et al. in view of Droz et al., further in view of Faetani et al. (U.S. Patent Application Publication 2018/0011175).
Regarding claims 8, 16, Blug et al. in view of Droz et al. disclose the claimed invention as set forth above.  Blug et al. and Droz et al. do not disclose the filter in the shape of a frustum or a light absorbing unit.  Faetani et al. teach (Figs.) a similar arrangement where a filter part ([0047]) of the housing is in the shape of a frustum (16B; [0048]) and a light absorbing unit (coating; [0048]).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a frustum shape and a light absorbing unit in the apparatus of Blug et al. in view of Droz et al. and Faetani et al. to obtain a more effective incident surface and to reduce internal reflections and improve detection as taught, known and predictable.   
Claim(s) 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blug et al. in view of Droz et al. and Faetani et al., further in view of Kramer (U.S. Patent Application Publication 2013/0250302).
Regarding claims 9 and 17, Blug et al. in view of Droz et al. and Faetani et al. disclose the claimed invention as set forth above.  Tanaka et al., Droz et al. and Faetani et al. do not disclose a reversed frustum.  Kramer teaches (Figs.) a similar configuration have a reversed frustum-like shape.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to reverse the frustum in the apparatus of Blug et al. in view of Droz et al, Faetani et al. and Kramer to obtain a desired tilt as known and predictable.
Allowable Subject Matter
Claim 19 is allowed over the prior art of record.
Claims 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878